Sal E. Strazzullo*

Maria Lamboglia
Director of Office Affairs

Veronica Molinare
Rosanne M. Miller
Agnes Chau
Special Assistants

Maria Patelis
Senior Trial Counsel

Raffaele Chianese’**
Ikiesha Al-Shabazzi*

Vincent Spatat*
Gloria Lam**
Andrew Fischer™

Admitted to the Supreme

Court of the United States

of America’

of Counsel **
of Counsel, Italy? **

admitted in Ny*

100 Park Avenue
Suite 1600
New York, NY 10017

8418 Third Avenue
Brooklyn, NY 11209

Satellite Office
Battery Park City
New York, NY

Satellite Office
Naples, Italy

Case 1:18- PRS eae ent 35 iss 04 §F20 Page 1 of 1
?
ATTORNEYS AT LAW

wwwstrazzullolaw.com

 

7101 18th Avenue
Brooklyn, NY 11204
Tel: 718.259.4600

Fax: 718. .
April 6, 2020 18.259, 4494

Please correspond
to the above.

VIA ECF

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street

New York, N.Y. 10007

Re: United States v. Esposito et al. 18 CR 14 (VM)

Dear Honorable Judge Marrero,
I hope this letter continues to find you in good health. My office was just
informed today that the Bureau of Prisons has accommodated our request

and granted my client, Mr. Steven Arena, Compassionate Release as
permitted under 18 U.S.C. 4205 (g) and 18 U.S.C. 3582 (c) (1) (a).

I thank you for all your assistance and consideration in this matter.

Respectfully submitted,

Salvatore E. Strazzullo, Esq.

 
